NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted March 11, 2009*
                                   Decided March 24,  2009

                                              Before

                                 MICHAEL S. KANNE, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge



No. 08‐3040

KEITH F. SHELTON,                                      Appeal from the United States District
     Petitioner‐Appellant,                             Court for the Southern District of Illinois.

       v.                                              No. 08‐cv‐0031‐MJR

UNITED STATES OF AMERICA**,                            Michael J. Reagan,
     Respondent‐Appellee.                              Judge.



                                            O R D E R



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P. 34(a)
(2).
       **
           Because Shelton has begun his three‐year term of supervised release, we have
substituted the United States as the respondent. See, e.g., Ramos v. United States, 3 F.App’x 543
(7th Cir. 2001).
No. 08‐3040                                                                                 Page 2

       Keith Shelton was convicted in 2007 of possessing a firearm following a felony
conviction.  See 18 U.S.C. § 922(g)(1).  He disputes the Bureau of Prisons’ computation of his
sentence in this action under 28 U.S.C. § 2241.  Although the chronology of his state and
federal criminal proceedings is complicated, Shelton’s assertion that he is entitled to a lesser
sentence is not.  We affirm the denial of his petition.

        Shelton committed the firearms offense in April 2005, but he was not arrested or
charged at that time.  Six months later, in October 2005, local police officers arrested him on
state charges of aggravated assault and evading arrest.  Shelton was held in state custody on
those charges, but in January 2006 he was temporarily released to the Marshals Service on a
writ of habeas corpus ad prosequendum to make his initial appearance in federal court on
the § 922(g)(1) charge.  See 28 U.S.C. § 2241(c)(5).  The district court ordered Shelton
detained pending trial, see 18 U.S.C. § 3142, and he was then returned to the state jail where
the deputy marshals had found him.  There he remained until his federal sentencing in
March 2007.

       Meanwhile, the state prosecution went forward.  In March 2006 the state dismissed
its pending charges, but Shelton remained where he was—now as a federal
prisoner—because of the detention order in his federal case.  After four months the state
substituted a new charge (evading arrest with a motor vehicle) for the dismissed counts. 
Shelton pleaded guilty in state court, and here’s where things get complicated.  In October
2006 the state court sentenced Shelton to 345 days’ imprisonment but credited against that
term the 341 days which had elapsed since he was first jailed by state authorities the
previous October.  Shelton discharged that sentence four days later, but it would be another
174 days before his sentencing on the firearms charge.  He eventually received 34 months’
imprisonment.

         After that the Bureau of Prisons twice bungled the computation of Shelton’s federal
sentence before arriving at its final figure: 34 months minus 174 days’ credit for the time
served following the completion of his state sentence.  But Shelton insists that he also is
entitled to credit for the pocket of time between the state’s dismissal of its earlier charges
(March 2006) and his later indictment for evading arrest with a motor vehicle (July 2006). 
He reasons that during that time his custody was federal, so his federal sentence ought to
include those four months.  Yet 18 U.S.C. § 3585 permits credit for presentence custody only
if that time has not already been credited against another sentence.  See United States v.
Wilson, 503 U.S. 329, 333 (1992); Weekes v. Fleming, 301 F.3d 1175, 1178 (10th Cir. 2002);
United States v. Ross, 219 F.3d 592, 594 (7th Cir. 2000); United States v. Walker, 98 F.3d 944, 945
(7th Cir. 1996).  And Shelton’s state sentence included all time served from October 2005
(the date of his state arrest) to October 2006 (the date of his state‐court conviction).  So the
No. 08‐3040                                                                                 Page 3

Bureau of Prisons was right to limit his credit for time served to the period of pretrial
custody following the end of his state sentence.

                                                                                     AFFIRMED.